Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Response to Amendment and Arguments
Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to the 102 rejection have been considered, but are moot in view of the new ground(s) of rejection provided below.

Allowable Subject Matter
Claims 3, 6, 7, 10, 13, 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kedia et al. (US Pub. 20190171370) in view of Ball (US Pub. 20160092407) and further in view of Falco (US Pub. 20150169367).
Referring to claim 1, Kedia discloses a computer-implemented method comprising: 
storing a volume in a storage device, wherein the stored volume is compressed using an initial compression level [pars. 60 and 64; in response to a request to store data, the data is stored in a first storage tier associated with a first compression algorithm]; 
checking a last access time of the stored volume in the storage device at a regular interval... [pars. 41, 42, and 54; the data is transferred to a different storage tier as the temperature of the data changes, which entails checking a last access time of the data on a regular basis (e.g., as part of a scheduled review)]; and 
in response to determining, based on the checked last access time, that the stored volume is not accessed at the regular interval..., recompressing the stored volume in the storage device using a higher compression level, wherein the higher compression level includes a higher compression ratio than a compression ratio associated with the initial compression level [pars. 42 and 54; in response to determining that the temperature of the data has decreased, the data is recompressed and stored in a second storage tier having a higher compression ratio than the first storage tier].
Kedia does not appear to explicitly disclose transitioning a compression control thread associated with the stored volume from an active mode to a sleep mode based on satisfying a first time parameter; and that the checking and the determining based on the last access time is performed during the sleep mode of the transitioned compression control thread.
However, Ball discloses transitioning a compression control thread associated with the stored volume from an active mode to a sleep mode...; and that the checking and the determining based on the last access time is performed during the sleep mode of the transitioned compression control thread [pars. 26-28, 32; images are processed by a main process and worker processes; the main process may assign a worker process (i.e., thread) to perform compression on a graphical element; after completing a task (e.g., compression), the worker process enters sleep mode until the main process directs it to process another task (e.g., compression), which means that the worker process is only awake while performing a task; see also Kedia pars. 42 and 54, disclosing performing a first compression, checking for and determining a change in temperature, and subsequently performing a recompression]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data compression taught by Kedia so that compression tasks are performed by threads enabled to enter sleep mode as taught by Ball. The motivation for doing so would have been to save computing resources when there are no compression tasks.
Kedia and Ball do not appear to explicitly disclose that the compression control thread is transitioned to the sleep mode based on a time parameter.
However, Falco discloses that the compression control thread is transitioned to the sleep mode based on a time parameter [pars. 26-28; a thread is put to sleep if the CPU time for putting the thread to sleep and then waking the thread is smaller than the CPU cost (i.e., time) for putting the thread in an idle state].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data compression taught by the combination of Kedia and Ball so that sleep mode is entered based on CPU time as taught by Falco. The motivation for doing so would have been to adaptively configure threads based on different workloads [Falco, par. 37].
Referring to claim 2, Kedia discloses wherein storing the volume in the storage device, wherein the stored volume is compressed using the initial compression level, further comprises: writing the volume in a first cluster; and copying the written volume from the first cluster to a second cluster, wherein the initial compression level of the copied volume corresponds to a volume compression level of the written volume in the first cluster at a time of copy performance [par. 54; the data stored in the first storage tier is moved to/recompressed to the second storage tier having a higher compression ratio than the first storage tier].
Referring to claim 4, Kedia discloses setting a multi-stage compression process for the stored volume; and selecting a first compression level of the multi-stage compression process as the initial compression level for the stored volume [par. 54; note that compression may be performed multiple times on the data].
Referring to claim 5, Kedia discloses wherein recompressing the stored volume in the storage device using the higher compression level, further comprises: decompressing the stored volume from the first compression level; and recompressing the stored volume using a second compression level of the multi-stage compression process, wherein the second compression level is a one-level higher compression ratio [fig. 3; pars. 40 and 54; the data is decompressed and recompressed to the second storage tier having a higher compression ratio than the first storage tier; each storage tier is associated with its own compression algorithm in a storage hierarchy].
Referring to claim 8, see at least the rejection for claim 1. Kedia further discloses a computer system for objective-based compression level change, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing the claimed method [fig. 2, CPU 210, RAM 214].
Referring to claim 9, see the rejection for claim 2.
Referring to claim 11, see the rejection for claim 4.
Referring to claim 12, see the rejection for claim 5.
Referring to claim 15, see at least the rejection for claim 1. Kedia further discloses a computer program product for objective-based compression level change, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform the claimed steps [fig. 2, CPU 210, RAM 214].
Referring to claim 16, see the rejection for claim 2.
Referring to claim 18, see the rejection for claim 4.
Referring to claim 19, see the rejection for claim 5.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157